Action for damages for breach of warranty, commenced in Trumibull County Common Pleas, in which C. A. Beardsley was plaintiff and J. R. Scott et al, a partnership under the firm name of J. R. Scott & Son, Smith & Holcomb were defendants. The parties are herein referred to as plaintiff and defendant as they appeared in the trial court.
Defendant sold a number of sheep at public auction. Plaintiffs bought - some of these sheep, and claims that later he bought other sheep from defendants at private sale. Plaintiff also claims that defendants warranted that the sheep were not bred, when, in fact, they were bred.
The main question at issue seems to be whether the partnership was acting for itself, or as agents for one Woodworth, who is supposed to have purchased, at the auction, the sheep which were later sold to Beardsley.
The jury in the Common Pleas rendered judgment for defendant. The Court of Appeals confirmed the judgment.
Plaintiff claims that the partnership was acting, either for itself or as agent for an undisclosed principal. He seeks reversal on the ground of error in the refusal of the trial -court to charge that if the jury should find that Smith and Scott, as agent of Woodworth, sold these sheep to Beardsley . . . and if Beardsley did not have knowledge of the principal, Woodworth owning the sheep, then it was the duty of the defendants ... to disclose to Beardsley . . . that he was to look to the principal, and upon part of the charge as given which was that . . . this partnership would not be liable for any warranty that may have been made by Mr. Smith.and Mr. Scott acting for Mr. Woodworth.